Citation Nr: 0422149	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure, for accrued benefits 
purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (2003).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1976.  His service records confirm that he served in the 
Republic of Vietnam during the Vietnam era.  He died in 
December 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana in March 2002 and January 2003.  The 
Board also notes that the appeal as to the issue of 
entitlement to service connection for colon cancer for 
accrued benefits purposes ensued following the veteran's 
claim for that benefit in August 2001 and the appellant's own 
claim in January 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO, and the 
RO has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran died in December 2000, with colon cancer 
listed in his death certificate as the immediate cause of 
death.

3.  During the veteran's lifetime, service connection was not 
in effect for any disabilities.

4.  There is no competent medical evidence of record 
establishing a causal relationship between the veteran's 
colon cancer, the immediate cause of his death, and service, 
and there is no evidence suggesting that this disorder was 
first manifest within one year following service; moreover, 
colon cancer is not among the list of diseases for which VA 
has determined a causal link with herbicide exposure in 
Vietnam.

5.  Service connection was not in effect for any disabilities 
during the veteran's lifetime; he was not rated as totally 
disabled for a period of 10 years or more prior to his death 
or continuously rated as totally disabled for the five-year 
period after his discharge from service, and there was no 
clear and unmistakable error in any lifetime rating decision, 
the correction of which would result in such a rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2003).

2.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2003).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. § 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

There has been a significant recent change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA 
has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These new provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
redefine the obligations of VA with respect to the duty to 
assist the claimant with the development of facts pertinent 
to a claim.  

In this case, VA's duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, under 38 U.S.C.A. §§ 5102 and 5103, was satisfied 
through a March 2002 letter.  In this letter, the RO 
described the type of evidence that would substantiate the 
appellant's claims (e.g., medical evidence to show that the 
disability leading to the veteran's death was incurred in or 
aggravated by service), notified her that she could obtain 
and submit evidence in support of his claim, and informed her 
that VA would obtain medical evidence upon the receipt of 
signed release forms.  While the Board is aware that this 
letter did not specifically address the topic of accrued 
benefits, the type of evidence needed to substantiate that 
claim is essentially identical to the type of evidence needed 
to substantiate the claim for service connection for the 
cause of the veteran's death because both claims concern 
colon cancer.  Consequently, the Board is satisfied the 
appellant was notified and aware of the evidence needed to 
substantiate her claims and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

Several aspects of VA's "duty to notify" have been the 
subject of recent court decisions.  The Board notes that, in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted 
Veterans Benefits Act of 2003 permits VA to adjudicate a 
claim within a year of receipt of the claim.  The provision 
is retroactive to the effective date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub. L. No. 108- 
183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  Moreover, in 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also VA O.G.C. 
Prec. Op. No. 7-2004.
 
In addition, in Pelegrini II, the Court acknowledged that the 
VA Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  The Court noted 
that the doctrine of harmless error is to be used only "when 
a mistake of the administrative body is one that clearly had 
no bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C.A. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

In this case, no concerns are raised in view of Pelegrini, as 
the March 2002 letter was issued prior to the rating 
decisions from which this appeal arose.

Additionally, the Board notes that, in order to be consistent 
with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA 
notice letter must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the notice provided to the appellant in March 
2002 does contain the "fourth element."  The appellant was 
specifically requested to "submit copies of medical 
treatment records that show that the veteran received medical 
care for the condition which caused or directly contributed 
to his/her death from the date he/she was discharged to the 
date of death."  As each of the four content requirements of 
a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements constitutes harmless error.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As indicated above, VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A.  In this regard, the Board 
observes that VA has obtained VA medical records 
corresponding to medical treatment reported by the appellant.  
To date, the veteran's claims file has not been reviewed by a 
VA oncologist or another doctor for an opinion as to the 
etiology of his colon cancer, the disability causing his 
death.  However, for reasons described in further detail 
below, such an opinion is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claims, any additional 
development or notification would serve no useful purpose.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board finds 
that the "duty to assist" and "duty to notify" provisions 
of the VCAA have been fulfilled to the extent possible with 
regard to the appellant's claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

II.  Claims for service connection

A.  Factual background

As a preliminary matter, the Board observes that the veteran 
died in December 2000, with colon cancer listed in his death 
certificate as the immediate cause of death.  A six-month 
period between the onset of colon cancer and death was noted.  
The veteran died at his residence, and no autopsy was 
performed.  During his lifetime, service connection was not 
in effect for any disabilities.

The veteran's service medical records are entirely devoid of 
any references to a malignant tumor of the colon.  Indeed, 
there is no indication of complaints of, or treatment for, 
any lower gastrointestinal symptomatology during service.  

In June 2001, the veteran was seen at a VA facility for bowel 
complaints.  Several clinical tests in August 2001, following 
further complaints of "pencil thin stools," revealed an 
adenocarcinoma of the colon.  At that time, the veteran's 
colon cancer was described as "incurable," and chemotherapy 
was noted to be unlikely to have a curative effect.  By 
November 2001, the veteran's colon cancer was described as 
"end stage."  As the veteran died at his residence, there 
are no medical records specifically from his date of death.  
None of the noted medical records suggest in any way that the 
veteran's colon cancer was etiologically related to service 
or that it was first manifest within one year thereafter.

The claims file also includes a February 2004 statement from 
a private doctor indicating that a veteran, though not the 
veteran who was the appellant's spouse, had colon cancer and 
that "it needs to be considered that Dioxin was the possible 
cause of his colon cancer" because other individuals in this 
veteran's unit had the same problem.  

B.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.   

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  This list does not include cancer of the 
colon, however.  Accordingly, no further consideration of 
these regulations is warranted in this case, and the 
appellant's claims will be considered solely on a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

Also, service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Also, a veteran's surviving spouse may receive accrued 
benefits consisting of up to two years of due but unpaid 
benefits to which the veteran was entitled based on evidence 
in the file at date of death. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).  Because of the derivative nature of such 
benefits, a survivor may claim accrued benefits only where 
the veteran had a claim for such benefits pending at the time 
of death. 

C.  Analysis

For the appellant to substantiate both her cause of death and 
accrued benefits claims, and in view of the fact that colon 
cancer has not been determined by VA to be an herbicide-
related disease, there must be either evidence showing a 
causal relationship between the veteran's colon cancer, the 
disability causing his death, and service or evidence that 
this disorder was first manifest within one year following 
service.  The veteran's diagnosis of colon cancer, however, 
was not made until 2001, approximately 25 years following his 
discharge from service, and none of his treatment providers 
related this disease back to service in any manner.  

The February 2004 statement from a private doctor is to the 
effect that a veteran, though not the veteran who was the 
appellant's spouse, had colon cancer and that "it needs to 
be considered that Dioxin was the possible cause of his colon 
cancer" because other individuals in this veteran's unit had 
the same problem.  (Emphasis added.)  Aside from being 
speculative, this statement is entirely devoid of any 
references to the veteran's own colon cancer and its 
etiology, as well as any suggestion that he was in the same 
unit of the veteran that was the subject of the February 2004 
statement, and the Board therefore deems the statement to be 
irrelevant to the case at hand.    

To date, the veteran's claims file has not been reviewed by a 
VA oncologist or another doctor for an opinion as to the 
etiology of his colon cancer.  Such an opinion is 
"necessary" in the context of a service connection claim 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  However, in this case, in the absence of any 
relevant abnormal findings during service or for 25 years 
thereafter and without any competent evidence suggesting a 
link between the veteran's fatal carcinoma of the colon and 
service, the Board finds that an etiology opinion is not 
warranted.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
appellant's claims is her own lay opinion, as indicated in 
her March 2004 VA Videoconference Hearing testimony.  During 
this hearing, she argued that the veteran's colon cancer was 
etiologically related to Agent Orange exposure and also 
suggested that he might have suffered from prostate cancer.  
The appellant, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
medical diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
colon cancer, to include as due to Agent Orange exposure, for 
accrued benefits purposes; and entitlement to service 
connection for the cause of the veteran's death, and these 
claims must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

III.  DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of his or her own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service.  Id.  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (under which the veteran is required to 
have been rated totally disabled for a continuous period of 
eight years prior to death), the implementing regulation, 38 
C.F.R. § 20.1106, does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  The Federal Circuit noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, the Federal Circuit found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318. Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  Also, the 
Federal Circuit determined that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor (i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening 
("hypothetical entitlement" claims)).  Id. at 1379-80.  

In this case, the Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  
Here, the veteran, who died many years after his separation 
from service, had no service-connected disabilities rated as 
100 percent disabling for at least 10 years prior to his 
death.  Indeed, as noted above, service connection was not in 
effect for any disabilities at the time of the veteran's 
death.

In August 2001, just prior to his death, the veteran filed a 
claim for service connection for colon cancer as due to Agent 
Orange exposure in service.  The veteran's death, however, 
occurred before adjudication of this claim, and, as indicated 
above, the cause of his death (colon cancer) has been found 
to not be related to service.  There is no indication in the 
record of a final RO decision on any prior claim.   

In sum, as service connection was not in effect for any 
disabilities during the veteran's lifetime, he was not rated 
as totally disabled for a period of 10 years or more prior to 
his death or continuously rated as totally disabled for the 
five-year period after his discharge from service, and there 
was no clear and unmistakable error in lifetime rating 
decisions, the correction of which would result such a 
rating.

Given the particular facts of this case, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to DIC under 38 U.S.C.A. § 1318.  Accordingly, this claim 
must be denied.  Again, as the preponderance of the evidence 
is against the appellant's claim, the provisions of 
38 U.S.C.A. § 5107(b) concerning the resolution of doubt are 
not applicable in this case.

ORDER

The claim of entitlement to service connection for colon 
cancer, to include as due to Agent Orange exposure, for 
accrued benefits purposes, is denied.  

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



